Citation Nr: 1218046	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disorder, including degenerative disc disease of lumbar spine.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a skin disorder of the feet, claimed as tinea pedis and/or fungal infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1989.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from December 2006 and December 2008 rating decisions of the VA Regional Office in Waco, Texas that denied service connection for degenerative disc disease of the lumbar spine, cervical spine disability, and a skin disorder of the feet, claimed tinea pedis or fungus.  

The Veteran was afforded a Decision Review Officer (DRO) hearing in October 2009 at the RO, and in January 2011 before the undersigned Acting Veterans Law Judge sitting at Waco, Texas.  The transcripts are of record.

The case was remanded for further development in August 2011.


FINDINGS OF FACT

1.  Lumbosacral spine disability, including degenerative disc disease, was not manifest during service and is not attributable to service; an organic disease of the nervous system was not manifested within one year of separation from service, and is unrelated to service. 

2.  Cervical spine injury in service resolved without chronic residuals; current disability of the cervical spine was not shown in service, was not manifested within one year of separation from service, and is unrelated to active duty.

3.  Current skin disorders of the feet were not shown in service and are unrelated to active duty.


CONCLUSIONS OF LAW

1.  Lumbosacral spine disability, including degenerative disc disease, was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A cervical spine disorder was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  A skin disorder of the feet, including tinea pedis and/or fungal infection, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he injured his neck and back in service and currently has chronic residuals thereof for which service connection is warranted.  He also maintains that he developed a fungal infection of the feet during active duty that became a chronic condition such that service connection should also be granted.  

The Veteran presented testimony on personal hearings on appeal to the effect that while in service, he went on a 10 to 15-mile road march with a rucksack weighing 75 pounds, and passed out during a break.  He stated that he woke up in the hospital and received neck treatment, including a collar.  The appellant related that he completed his training but that the neck did not get better.  He testified that he did not have a back problem prior to service, but that as a mechanic during active duty, he worked on two and a half ton trucks, repaired brakes, lifted heavy tires, and engaged in "bolt cracking" etc.  It was indicated that carrying rucksacks, backpacks and other duties in service precipitated back and neck pain.  

The Veteran testified that he was treated for foot symptoms during service and sought treatment from a German doctor during the 1990s but that these records were unable to be obtained.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decisions on the claims by letters dated in August 2006, October 2006 and September 2008.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  The letters also addressed the effective date elements of the claims. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  Voluminous VA clinical records have been submitted in support of the claim and have been thoroughly reviewed.  Private clinical records have also been received in support of the claim and considered.  The appellant was afforded a VA examination in November 2008.  He presented testimony on personal hearings in October 2009 and in January 2011.  Subsequent to the latter hearing, the case was remanded for further development in August 2011, to include a VA examination.  He underwent a VA examination in September 2011 that is determined to be adequate for adjudication purposes.  The whole of the evidence of record, including the appellant's statements, has been carefully considered.  Neither he nor his representative has indicated that there is outstanding evidence that has not been received or considered.

The Board is not aware of the existence of any additional relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  As such, the claims of entitlement to service connection for lumbosacral spine disability, including degenerative disc disease, a cervical spine disorder, and a skin disorder of the feet are ready to be considered on the merits. 

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Factual Background 

The Veteran's service treatment records reflect that in July 1987, he was seen for right foot complaints that included numbness, and a toenail falling off.  Physical examination disclosed dry scaling lesions on the plantar aspect of both feet.  Following evaluation, the assessments included rule out tinea pedis.  Tinactin solution was prescribed.  On follow-up the following week, it was noted that the dry patchy rash on both feet was unchanged.  The assessment was rule out hyperhidrosis, both feet, versus dry skin.  

In May 1988, the Veteran sought treatment for pain and stiffness of the back of the neck on both sides, and stated that this had been caused by his rucksack pressing into the neck.  Following examination, an assessment of cervical sprain was provided.  He was instructed to wear a cervical collar for two days.  Medication was prescribed.  On follow-up two days later, the Veteran stated that his neck felt fine.  It was reported that after removing the soft collar, the neck had full range of motion without swelling or spasm.  An assessment of status post cervical sprain was rendered.  

The Veteran sought treatment in July 1988 for complaints of neck pain, stiffness, and pain when moving the neck.  On subsequent evaluation, it was noted that there had been no injury and that he had awakened with pain in the neck.  On examination, there was tenderness over the left paravertebral cervical muscles.  He had full range of motion of the cervical spine.  There was no neurologic deficit.  Following examination, the assessment was left cervical muscle spasm.  Medication was prescribed.  

An undated Master Problem List noted that the Veteran had hyperhidrosis/dry skin of both feet in July 1987 and neck pain/cervical strain in May 1988.  On examination in December 1988 for discharge from active duty, the spine and musculoskeletal system and feet were evaluated as normal.  The Veteran denied back pain, foot trouble, and skin disease on the Report of Medical History.  

The Veteran filed a claim of service connection for tuberculosis in March 1989.  There was no mention of a back, neck or skin disorder of the feet.  A claim for a back disorder, claimed as "DJD" was received in July 2006.  

VA outpatient clinical records dating from 2003 reflect that the appellant was a walk-in in March 2006 for evaluation of back pain and reported he had had this since the previous November.  He related that he had hurt his back at work but was unable to pinpoint a specific incident that started or caused back pain.  In April 2006, he said that back injury at work was under worker's compensation but that the company had stopped medication refill and was contesting his claim.  A May 2006 clinical entry noted that he was a truck driver who had driven 10 hours a day and saw a company doctor after he started to have problems with his back.  In a background chronology, he related that he had no problems with his back in the military.  It was reported that after a series of jobs in Germany and the United States, he began working as a truck driver in August 2004 and started to have a burning sensation in the left side and flank in early 2005.  The appellant stated that he went to see a doctor and that nerve conduction studies were performed showing a very mild left S-1 radiculopathy, or less commonly, a proximal focal tibial neuropathy.  He related that he went back to Germany and saw an orthopedist who performed X-rays and gave him local trigger point shots that made it better.  Following examination, the active problem list listed chronic low back pain, chronic disc and endplate fatty degenerative changes at L5-S1 without significant focal disc protrusions or thecal compression, and neuropathy, cause uncertain.  In a subsequent May 2006 entry, he reported a one and a half year history of insidious onset and gradually progressive symptoms of low back and left leg pain that had initially started as a burning sensation in the left flank.  Following evaluation, the assessments were likely discogenic pain with component of left S1 joint dysfunction and intermittent left S1 radicular irritation, and left flank pain of unknown etiology.  

Subsequent VA outpatient clinical records reflect that the Veteran received extensive and ongoing treatment for back pain with a predominant history of work injury cited as the precipitating cause.  In June 2006, the assessment was chronic low back pain secondary to degenerative disc disease.  It was noted at the time that the appellant was having an acute exacerbation.  In August 2006, neck pain was recorded in the active problem list.  In September 2006, cervicalgia dating from May 2006 was noted in the active problem list.  He received periodic steroid injections for chronic low back pain.

The Veteran sought VA outpatient treatment in the dermatology clinic in October 2006 for skin complaints that included tinea pedis.  It was noted that he had been seen two months before for the same symptoms.  The appellant was observed to have white scale on the bottom of his feet and yellow-green thickened toenails with onycholysis.  The assessments included tinea pedis.  The same symptoms and assessment were noted in December 2006.

A claim for right and left foot fungus infection was received in October 2006.

In a VA outpatient clinic noted dated in February 2007, the Veteran indicated that he had had low back/lower limb pain for about 20 years and that it had gotten worse over the past two years.  Following magnetic resonance imaging (MRI) in April 2008, it was opined that chronic low back pain was most likely due to nerve root impingement.  An impression in June 2008 was that chronic low back pain was secondary to multi-level degenerative disc disease

A claim for a neck disability was received in August 2008.

During a VA outpatient clinic visit in October 2008, the Veteran recounted inservice history of not being given a strap for his rucksack resulting in having his 'neck sprung.'  He related that he finished the course with a neck brace.  As to his back, he stated that while driving a truck, he developed a burning sensation that got worse and worse, and that the company did not carry worker's compensation.

The Veteran underwent a VA examination in November 2008.  The examiner indicated that the claims folder was reviewed in its entirety.  The appellant complained of a sharp left sided posterolateral neck pain that radiated into the upper extremities and attributed this to a rucksack march in service.  He related that he passed out during a break on the march and completed the final two weeks of training wearing a neck brace.  It was noted that he was unable to work secondary to his back and the pain medications he took for it.  Following physical examination, a diagnosis of paravertebral cervical muscle myalgia without evident spasm on today's examination was rendered.  The examiner opined that the current neck condition was less likely than not related to the incident 20 years before, and more likely secondary to the intervening problems with the appellant's neck and lower back rather than something that occurred 20 years before as an isolated incident.  

In a VA outpatient note assessment dated in February 2010 and thereafter, the Veteran related that he hurt his neck in 1986 on active duty, and had had slowly worsening pain over the years.  Following comprehensive evaluation, the impressions included central disc protrusion at the posterior of C5/C6.  Following a subsequent evaluation in February 2010, the assessments were cervicalgia and left upper extremity radiculopathy secondary to degenerative disc disease and spinal stenosis, and low back pain with minimal degenerative disc disease.  The Veteran related in March 2010 that he developed back pain after carrying a 70-pound rucksack 20 years before, and that it had gotten worse 10 years before.  He was afforded caudal ESI [epidural steroid injection] in July 2010 for lumbar spondylosis and back pain.  On cervical ESI in October 2010, a diagnosis of cervical spondylolysis was recorded.  On another occasion in October 2010, the appellant related that he had been dealing with a neck problem since 1986 from a sprained muscle during training.  He attributed this to a rucksack that did not have the appropriate shoulder strap.  The appellant underwent steroid injection in August 2011 for chronic low back and leg pain secondary to lumbar spondylosis and failed back surgery syndrome.  

Pursuant to Board remand, the Veteran was afforded a VA examination in September 2011.  The examiner noted that the claims folder was not available.  The appellant provided history to the effect that he injured his neck in a road march training exercise because of not having a strap.  He related that he passed out during the march, and was hospitalized and diagnosed with sprained neck.  He said he was given a neck brace and completed the training and had no other treatment.  The Veteran had complaints of constant sharp daily neck pain that averaged 9/10 in intensity on a 10 scale.  

On examination of the lumbar spine, it was noted that there had been no injury.  The appellant related that he had back pain everyday and that pain radiated down the legs occasionally.  Following physical examination, impressions were rendered of cervical disc protrusion at C5-C6, annular tear at C5-C6, chronic pain secondary to cervical disc disease, L4-L5 disc protrusion, and chronic degenerative disc disease at the lumbosacral junction by X-ray.

The Veteran indicated that he used Lamisil cream on his feet that alleviated his symptoms.  He denied current rashes, itching, burning or any other residuals.  On examination of the feet, the examiner noted that there was no tinea on the skin.  He was observed to have onychomycosis of the great toenail, bilaterally.  Following examination, an assessment of no evidence of tinea on feet was provided.  

The examiner reviewed the claims folder.  In an addendum report dated in October 2011, inservice history of neck treatment was noted.  The examiner stated that there was not enough evidence in the service treatment records to indicate that current neck disability was related to service, and opined that it was less likely than not that the current neck condition was related to military service.

The examiner reported that there was no evidence in the service treatment records to link a lumbosacral spine condition to service, and that it was less likely than not related to the military.  

The VA examiner referred to treatment for foot symptoms during service but noted that tinea was never officially diagnosed.  An opinion was provided that the current foot skin condition was less likely than not related to military service.  

Legal Analysis

Lumbosacral Spine Disability

The Veteran asserts that he has lumbosacral spine disease of service onset for which service connection should be granted.  The Board notes, however, that service treatment records are completely silent for any low back complaints.  The appellant denied back pain at separation from active duty.  There is no documentation evidencing treatment for the low back immediately after discharge from active duty.  The reliable evidence first documents lumbosacral spine complaints, including degenerative disc disease, in 2006, more than 16 years after separation from service.  VA outpatient records reflect that the Veteran presented a history of back pain and treatment since November 2005 as the result of a work-related injury.  In view of such, the Board finds that lumbosacral spine disease did not have onset in service, and that the presumption of service connection for an organic disease of the nervous system (degenerative disc disease) does not attach.  This is because degenerative disc disease is not shown to have become manifest within one year of separation from service.  There is no reliable evidence in the record to show other than that lumbosacral spine disability was first clinically indicated many years after discharge from active duty.  In view of such, the Board finds that service connection for lumbosacral spine disability, including degenerative disc disease, is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1112, 1113, 1131; 38 C.F.R. § 3.303, 3.307, 3.309. 

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence must be considered when a Veteran seeks disability benefits.  A layman is competent to report what he experiences through the senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In the instant case, lumbosacral spine symptomatology is capable of lay observation.  Thus, the Veteran's statements constitute competent evidence.  However, competence and credibility are different matters.  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan (2006). 

In considering the lay and clinical history as reported above, the Board notes that when the Veteran was initially evaluated for back pain in 2006, he did not at any time provide a history of back injury in service, or refer to the circumstances of any inservice back problem or injury on the many occasions he was evaluated.  As well, the amount of time that elapsed between military service and the first post-service evidence of complaint or treatment may be considered evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In further considering the credibility of such evidence, the Board observes that when applying for compensation not pertinent to this appeal in 1989, the appellant did not seek service connection or refer to back condition and did not report any low back symptomatology.  Additionally, in May 2006, he denied back injury in service and claimed that he had only had back pain for no more than a year and a half.

Moreover, as indicated previously, VA outpatient records dating from 2006 reflect that the Veteran consistently reported that chronic low back pain derived from an on-the-job injury in 2005.  He did not significantly waiver from this history until years later during the pendency of his claim for service connection.  The Board finds that the history as reported in the initial VA outpatient records is more probative because it is consistent with the complete absence of any evidence of a low back disorder during service or for many years after separation, and because it is a statement against interest.  There is no reliable post service showing of any continuity of reported back symptomatology from service.  Such inconsistencies in the record undermine the credibility of the Veteran's recent statements and show him to be an unreliable historian. 

In this instance, the Board finds that the silent service records, the complete absence any evidence of lumbosacral spine disease for so many years after service, and the Veteran's contemporaneous statements relating back disability to post-service work injury are far more probative than a remote statement of in-service onset and continuity.  In view of such, the Board finds that the Veteran has not been a reliable historian, and that his account of a low back disorder deriving from service is not credible.  Additionally, no physician in the record has provided a nexus between current low back disability and service, to include on VA examination in 2011.  The examiner on that occasion determined that lumbosacral spine disease was less likely than not related to service.  In view of the above, service connection for a lumbosacral spine disorder, including degenerative disc disease, must be denied. 

Cervical Spine Disorder 

The Veteran ascribes cervical spine disability to injury in service.  Service treatment records do indeed reflect that he was treated for neck complaints in May 1988 diagnosed as cervical strain for which a soft cervical collar was prescribed.  He returned for onset of neck symptoms in July 1988 without a history of injury.  However, on service discharge examination in 1989, the Veteran denied back pain, and the spine and musculoskeletal system were evaluated as normal.  He did not refer to a neck problem on filing a claim in 1989 for tuberculosis, some months after discharge from active duty.  There is no indication in VA outpatient records dating from 2003 that the Veteran sought treatment for neck-related complaints during the interim.  The post service clinical record first references cervical spine symptomatology in May 2006.

After review of the inservice and post service evidence pertaining to the cervical spine, the Board finds that service connection is not warranted.  Evidence of a prolonged period without medical complaint, and the amount of time that has elapsed since military service can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This silence is consistent with the denial of a pertinent defect and normal findings regarding the cervical spine at separation from service, as well as the more than 16-year gap between service and evidence of cervical spine disability.  This militates against a finding that the Veteran's claim of continuity of thoracic spine symptoms from service is credible.  There is no reliable post service confirmation of any continuity of cervical spine symptomatology deriving from service.  Additionally, the evidence does not reflect a diagnosis of any cervical disability consistent with organic disease of the nervous system (disc disease) within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The only evidence in support of the claim that Veteran has current cervical spine disability related to service is his own statements to this effect.  Rather, the evidence indicates that neck injury in service resolved without chronic residuals and that any current cervical spine disability does not derive from service.  On VA examination in 2008 the examiner opined that a neck disorder was less likely than not related to the incident 20 years before, and more likely related to intervening problems neck and lower back problems.  The VA examiner in 2011 corroborated the assessment that the current disability of the cervical spine was less likely than not related to his time in the military.  In this instance, the Board attaches greater probative weight to the clinical findings of the skilled clinical professionals and less to the Veteran. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (interest in the outcome of a proceeding may affect credibility).  Given the foregoing, the Board finds that the Veteran has not been a reliable historian and that his account and history of cervical spine disability deriving from service are not credible.

The Board has carefully considered the appellant's lay statements and history to the effect that disability of the cervical spine is related to service. See Jandreau, Buchanan, supra.  A layman is competent to report that he notices symptoms as such come to him through one of the senses.  See Layno, supra.  The Board points out that the Veteran is competent to report prior symptoms and state that current cervical spine symptomatology is the result of service.  Lay evidence must be considered when a Veteran seeks disability benefits. 

In this instance, however, the Board finds that the normal separation examination, the lack of neck complaints at separation, the absence of complaints or treatment for the cervical spine for years after service, as well as the fact that skilled VA clinical professionals have determined that a neck disorder is less likely than not attributable to service are far more probative than a remote statement of in-service onset and continuity.  Therefore, based on the lay and medical evidence, the Board finds that the Veteran's assertions of a cervical spine disorder related to service are not credible do not provide a basis to establish service connection.  Therefore, service connection for cervical spine disorder must be denied.

Skin Disorder of the Feet, including Tinea Pedis/Fungal Infection.

As indicated above, service treatment records demonstrate that the Veteran was treated for bilateral foot symptoms that included dry scaling lesions on the plantar aspect of both feet and bilateral patchy dry rash for which topical medical was prescribed.  The assessments included rule out tinea pedis and rule out hyperhidrosis both feet versus dry skin.  As such, a confirmed skin diagnosis was not made at that time.  On examination in 1989 at discharge from active duty, the skin was evaluated as normal and the Veteran clearly denied any symptomatology in this regard.  No subsequent evidence of and/or treatment for skin symptoms affecting the feet are demonstrated for more than 16 years after discharge from service when a definitive diagnosis of tinea pedis was recorded in October 2006.  At that time, the examiner indicated that the appellant had been treated two months before for the same problem.  

In view of the above, the Board finds that service connection for a skin disorder of the feet is not warranted.  As to above, the Veteran is competent to report that he has had such disabilities since service.  See Layno.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  Evidence of a prolonged period without medical complaint, and the amount of time that has elapsed since military service may be considered as evidence against the claim.  See Maxson, supra.  In this case, the lack of treatment for or reference to a foot skin problem after service is consistent with the denial of skin problem at discharge and normal findings on examination, as well as the more than 16-year gap between service and reported evidence of dermatologic disability.  Such evidence militates against a finding that the Veteran's has had continuity of skin symptoms since service. 

The post service clinical record does not indicate that the Veteran has current tinea pedis and/or onychomycosis related to service except for his own statements to this effect.  Rather, the evidence indicates that current symptoms involving the feet do not derive from service.  On VA examination in 2011, the examiner stated that there was no confirmed diagnosis of tinea pedis during active duty, and that any current foot disability was less likely than not related to service.  In this instance, the Board attaches greater probative weight to the clinical findings of the skilled clinical professional and less to the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Given the foregoing, the Board finds that the Veteran has not been a reliable historian and that his account and history of current skin symptoms deriving from service are not reliable.

The Board has carefully considered the appellant's lay statements, testimony and history to the effect that skin disability of the feet is related to service.  See Jandreau, Buchanan, supra.  A layman is competent to report that he notices symptoms as such come to him through one of the senses. See Layno, supra.  The Board points out that while lay evidence must be considered when a Veteran seeks disability benefits, the opinion of the skilled VA clinical professional who has determined that a current skin disability of the feet is less likely than not attributable to service is more probative than the appellant's more recent statements in this regard.  The Board thus finds that the Veteran's statements and testimony attributing the current skin disorders of the feet to service are less probative and do not provide a basis to establish service connection.  There is no reliable evidence in the record to show other than that symptoms of hyperhidrosis and dry skin in service resolved and are unrelated to current disability in this regard.  The more probative evidence establishes that the current skin disorders of feet developed many years after active duty and are unrelated to service.  In view of such, the Board finds that service connection for a skin disorder of the feet, including tinea pedis and/or fungal infection, is not warranted.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2011);38 C.F.R. § 3.303 (2011).

Conclusion

The Board has carefully considered the voluminous evidence of record but concludes that there is no reliable and probative evidence indicating that the Veteran's current lumbosacral and cervical spine disabilities, including degenerative disc disease, and skin disorder of the feet, including tinea pedis and/or fungal infection, are related to service, or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Lumbosacral spine disability, including degenerative disc disease, is denied.

A cervical spine disorder is denied.

A skin disorder of the feet, including tinea pedis and/or fungal infection, is denied.


______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


